United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF COMMERCE,
NATIONAL OCEANIC & ATMOSPHERIC
ADMINISTRATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:

Docket No. 17-1261
Issued: May 8, 2019

Case Submitted on the Record

Alan J. Shapiro, Esq., for the appellant1

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 19, 2017 appellant, through counsel, filed a timely appeal from a March 27, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
condition causally related to the accepted April 10, 2015 employment incident.
FACTUAL HISTORY
On May 15, 2015 appellant, then a 70-year-old wage mariner, filed a traumatic injury claim
(Form CA-1) alleging that, on April 10, 2015, he sprained his right shoulder while throwing a
garbage bag into a dumpster while in the performance of duty. The employing establishment noted
on the claim form that he had been injured in the performance of duty. Appellant did not stop
work.
In a June 4, 2015 report, Dr. Thomas R. Dempsey, a Board-certified orthopedic surgeon,
evaluated appellant’s right shoulder. He related that approximately two months prior appellant
was throwing some garbage onto a pile when he felt a pop and developed pain in the anterior
portion of his shoulder.3 Dr. Dempsey examined appellant’s right shoulder and determined that
he had a rupture of the biceps tendon. He noted full range of motion with forward flexion to 130
degrees, extension to 30 degrees, internal and external rotation to 95 degrees, and abduction and
adduction to 100 degrees. Dr. Dempsey observed no muscle atrophy or weakness and noted
reflexes of the biceps, triceps, and brachioradialis, were normal. He diagnosed shoulder pain,
osteoarthritis of the acromioclavicular joint, and nontraumatic rupture of biceps tendon.
Dr. Dempsey requested that appellant have a right shoulder magnetic resonance imaging (MRI)
scan. He released appellant to work with restrictions to include no lifting over 10 pounds.
Appellant filed a series of claims for compensation (Form CA-7) for time lost from work
due to his alleged injury.4
In a development letter dated July 27, 2015, OWCP informed appellant of the type of
evidence needed to establish that he experienced the incident alleged to have caused injury. It
informed him of the type of factual and medical information needed to establish his claim and
provided a questionnaire for his completion. OWCP afforded appellant 30 days to respond. He
did not respond.
By decision dated August 28, 2015, OWCP denied appellant’s claim, finding that the
evidence submitted was insufficient to establish that the employment incident occurred as alleged.
It noted that appellant had not provided a detailed description of his injury or responded to the
development questionnaire.
In a written statement dated August 23, 2015, appellant indicated that his injury occurred
while working aboard the NOAA Ship Ronald H. Brown. He explained that on April 10, 2015 as
3

Appellant informed OWCP that he was delayed in obtaining medical treatment because he was at sea traveling
from Tahiti to Hawaii.
4
In a June 17, 2015 memorandum, the employing establishment authorized continuation of pay from May 15 to
June 28, 2015.

2

they were preparing to sail from the Port of Papeete in Tahiti, he was removing trash and garbage
from the vessel to a dumpster dockside and something popped in his upper arm and shoulder.
Appellant indicated that he made the Boatswain aware of this injury. He noted that the next day
he could not lift his arm above shoulder height due to pain. Appellant advised that he made an
additional injury report and was sent to the ship’s medical officer where he was treated and notes
were made in the medical log. He also noted that they arrived in Honolulu, Hawaii on May 13,
2015 and he arrived home on Saturday, May 16, 2015.
On September 17, 2015 appellant requested reconsideration. He repeated the description
of his injury at sea and noted that he was providing a copy of his sea days and a statement of his
port work which had been signed by his commanding officer. Appellant noted that he was not
sure why his claim was being denied when he was injured while on duty.
In an August 4, 2015 report, Dr. Dempsey noted that appellant presented with chronic right
shoulder pain that had persisted for four months. He also indicated that he was supposed to have
a right shoulder MRI scan, but it had not been approved by OWCP.
In an October 2, 2015 report, Dr. Dempsey noted that appellant presented with chronic
right shoulder pain that had started five months prior. He noted that he was still waiting for
authorization for the MRI scan of the right shoulder. Dr. Dempsey advised that appellant’s range
of motion had improved and that he had back surgery to remove a tumor on August 10, 2015.
By decision dated December 3, 2015, OWCP modified appellant’s claim, finding that he
had met his burden of proof to establish that the employment incident had occurred as alleged.
However, the claim remained denied as he had not established a diagnosed condition causally
related to the accepted employment incident of April 10, 2015.5
In a December 1, 2015 report, Dr. Dempsey noted that appellant presented for follow up
of an April 10, 2015 work injury which caused right shoulder pain. He noted that appellant did
not complain of pain, but that it only hurt intermittently and did not radiate. Dr. Dempsey noted
that the pain was exacerbated by overhead activity. He noted that appellant admitted that no other
symptoms were associated with his right shoulder and he denied any new numbness or tingling in
his right upper extremity. Dr. Dempsey diagnosed: pain in the joint of the right shoulder; arthritis
of shoulder region, right, degenerative; and elevated blood pressure.
On January 21, 2016 appellant requested reconsideration and submitted additional
evidence.
In a January 12, 2016 report, Dr. Dempsey noted that appellant complained of his arm
feeling weak and his shoulder feeling like it was catching. He explained that physical examination
of appellant’s upper extremity revealed a gap in the upper part of his right arm consistent with a
rupture of the biceps tendon. Dr. Dempsey noted that appellant was treated with antiinflammatories and a right shoulder MRI scan had been ordered for a “probable biceps tendon
5
OWCP also determined that his claim for wage-loss compensation would not be addressed, as his traumatic injury
claim was denied.

3

rupture (which was likely the pop he felt).” He explained that x-rays of appellant’s right shoulder
showed some arthritis changes. Dr. Dempsey opined that appellant suffered a rupture of the biceps
tendon when he threw garbage onto a pile at work on April 10, 2015 and that the history and
examination was consistent with a torn biceps tendon.
By decision dated April 4, 2016, OWCP modified the December 3, 2015 decision to accept
that appellant had established a diagnosed condition, degenerative arthritis of the right shoulder.
However, appellant had not established that the condition was causally related to the accepted
employment incident.6
On January 9, 2017 appellant, through counsel, requested reconsideration of the April 4,
2016 decision.7 In support of his request, he submitted a recent letter from Dr. Dempsey.
In an October 5, 2016 letter, Dr. Dempsey noted the denial of appellant’s claim and
explained that he had been injured tossing garbage into a truck. He explained that he believed
appellant sustained a rotator cuff tear, but the MRI scan that was requested had been denied and
thus the condition could not be definitively provided. Dr. Dempsey explained that the probable
rotator cuff tear with pain was directly related to the employment incident. He noted that “as far
as a biomechanical or pathophysiologic explanation, if there is stress on the rotator cuff going into
abduction and extension, you can tear the rotator cuff.” Dr. Dempsey noted that this is common
knowledge and that it is also commonly documented that a biceps tendon rupture can occur lifting
objects or with quick motions upwards and outwards with the biceps musculature. He explained
that appellant has legitimate pain that occurred directly after his injury and that the only way to
definitely diagnose a rotator cuff tear or a bicep tendon tear is with an MRI scan, which OWCP
“refuses to allow.”
By decision dated March 27, 2017, OWCP denied modification of its prior decision. It
determined that the medical evidence of record did not contain a rationalized opinion from a
physician, explaining why or how a firmly diagnosed medical condition was caused or aggravated
by the accepted April 10, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period,8 that an injury was sustained in the performance of duty as alleged, and that
6

On August 10, 2016 appellant, through counsel, filed an appeal to the Board from the April 4, 2016 merit decision.
By letter dated October 21, 2016, counsel withdrew the appeal. By order dated January 3, 2017, the Board dismissed
the appeal. Order Dismissing Appeal, Docket No. 16-1632 (issued January 3, 2017).
7
The request for reconsideration initially requested reconsideration of a purported decision dated August 4, 2016.
However, there is no decision of that date found in the case record. On March 24, 2017 OWCP confirmed with counsel
that the request for reconsideration was with regard to the April 4, 2016 merit decision.
8
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

any disability or medical condition for which compensation is claimed is causally related to the
employment injury.9 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.10
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.11 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.12 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.13
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.14 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.15
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted April 10, 2015 employment incident.
Appellant treated for his right shoulder and upper extremity with Dr. Dempsey who
diagnosed osteoarthritis of the right shoulder joint and possible bicep tendon tear and rotator cuff
tear. In a June 4, 2015 report, Dr. Dempsey repeated the history of injury and performed a physical
examination of the right upper extremity. He initially diagnosed shoulder pain, osteoarthritis of
the acromioclavicular joint, and a nontraumatic rupture of the biceps tendon, requested a right
shoulder MRI scan, and restricted appellant from lifting greater than 10 pounds. Dr. Dempsey
reported on August 4, October 2, and December 1, 2015 that the requested MRI scan had not been
approved by OWCP and that the chronic right shoulder pain persisted, but range of motion had
improved. He explained that appellant’s pain was exacerbated by overhead activity and there were
no additional symptoms in the right upper extremity. These reports are insufficient to establish
causal relationship in this claim. The Board has held that medical evidence that does not offer an
9
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
10

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
11

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

12

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

13

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

14

K.V., Docket No. 18-0723 (issued November 9, 2018).

15

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.16 As Dr. Dempsey did not discuss the cause of the conditions he had
diagnosed, these reports have no probative value.
In a report dated January 12, 2016, Dr. Dempsey again noted appellant’s complaints of
right arm weakness and a feeling of catching in the shoulder. He again noted a probable biceps
tendon rupture, but noted no definitive diagnosis of a rupture as the requested MRI scan had not
been authorized. Dr. Dempsey opined that appellant suffered a rupture of the biceps tendon when
he threw garbage onto a pile at work on April 10, 2015. The Board has held that a report is of
limited probative value regarding causal relationship if it does not contain medical rationale
explaining how a given medical condition/disability was related to employment factors.17 The
Board finds that the January 12, 2016 report contains no medical rationale and is therefore of
minimal probative value on the issue of causal relationship.
Dr. Dempsey provided a letter dated October 5, 2016 in which he concluded that appellant
sustained injury when tossing garbage into a truck. He explained that he believed that appellant
sustained a rotator cuff tear, but because the requested MRI scan had been denied the condition
could not be definitively provided. Dr. Dempsey opined that from a biomechanical or
pathophysiologic explanation that “if there is stress” on the rotator cuff going into abduction and
extension that the rotator cuff “can tear.” He noted that “it is common knowledge” that a biceps
tendon rupture can occur when lifting objects or with quick motions upwards and outwards with
the biceps musculature. Dr. Dempsey acknowledged that while appellant had legitimate pain
directly after the accepted employment incident, he had not definitely been able to diagnose that
either a biceps tendon rupture or rotator cuff tear had occurred. The Board has held that it is not
possible to establish the cause of a medical condition if the physician has not provided a diagnosis,
but only notes pain.18 The Board has consistently held that pain is a symptom and not a
compensable medical diagnosis.19 While Dr. Dempsey expressed his belief that appellant’s upper
extremity pain is due to a biceps tendon rupture or a rotator cuff tear, he acknowledged that neither
diagnosis had yet been confirmed.
As appellant has not submitted rationalized medical evidence sufficient to establish that he
sustained a right shoulder condition causally related to the accepted April 10, 2015 employment
incident, he has not met his burden of proof to establish the claim.
On appeal counsel asserts that appellant has met his burden of proof as the medical
evidence was sufficiently rationalized. For the reasons set forth above, the Board finds that
appellant has not met his burden of proof.
16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

17

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relationship between the accepted
work factors and a diagnosed condition/disability).
18

See A.C., Docket No. 16-1587 (issued December 27, 2016).

19

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted April 10, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

